[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 412 
Section 114 of the Code provides that the defendant may demur to the complaint, when it shall appear upon the face thereof that there is one or more of six specified *Page 413 
defects therein. It is settled that these are the only grounds upon which a demurrer to the complaint can be sustained. The counsel for the appellant relies in the present case upon the second and sixth, principally upon the second, for the reason that the complaint contains no allegation that the plaintiff is a corporation, insisting that unless it is such, it has no capacity to sue in that character. In this position the counsel is correct; but does the argument show that the demurrer is well taken? All that the argument proves, is that the complaint does not show upon its face, affirmatively, that the plaintiff has capacity to sue. But to sustain the demurrer, the Code requires that it should appear upon its face, that it had not such capacity, which in no respect appears. For aught appearing upon the face of the complaint, the plaintiff may be a corporation entitled to sue as such. Section 147 provides, that when any of the matters enumerated in section 144 do not appear upon the face of the complaint, the objection may be taken by answer. This would seem to indicate the proper practice with sufficient clearness. If it appears upon the face of the complaint, that a plaintiff suing as a corporation is not such in fact, a demurrer is the proper remedy of the defendant under section 144. If the complaint does not show that the plaintiff is not a corporation on its face, the objection that it is not such must be taken by answer, under section 147. This would seem to render further discussion of the question unnecessary. Upon looking into the authorities, some conflict will be found. The counsel for the appellant cites a number of cases, holding that allegations showing that plaintiff is a corporation are necessary in the complaint. Most of these are cases arising under the system of pleadings in use prior to the enactment of the Code. Under that system, although cases may be found intimating a contrary doctrine, yet the decided weight of authority is that such averments were necessary, and that the want thereof could be taken advantage of by demurrer. But these authorities have no application to the question under the Code. There are a few cases in which similar *Page 414 
opinions have been expressed since the Code. (Stoddard v. TheOnondaga Annual Conference, 12 Barb., 573; ElizabethportManufacturing Company v. Campbell, 13 Abb., 86.) In some cases the contrary has been held. (Union Insurance Company v.Osgood, 1 Duer., 107; Kennedy v. Colton, 28 Barb., 59.) InBank of Havana v. Magee, DENIO, J., in giving the opinion of the court, speaking of a complaint precisely like that in the present case in this respect, says: But there was not here any defect on the face of the complaint. For aught that appeared, the plaintiff was a corporate body. This indicates clearly the view of the learned judge upon the point under consideration, although it was not directly involved in that case. The weight of authority under the Code is against sustaining the demurrer upon this ground.
The appellant's counsel insists that if the demurrer is not sustainable upon the second ground specified in section 144, it is upon the sixth. In this, the counsel is in error. That relates only to the statement of facts constituting the cause of action. If this statement fails to show a right of action, then a demurrer on this ground may be interposed. But it has no application to the capacity of the plaintiff to sue or to the other grounds of demurrer specified. Each of these are to be determined by itself in like manner as were the grounds of a special demurrer under the former practice. The judgment appealed from must be affirmed with costs.
HUNT, Ch. J., MASON, LOTT and DANIELS, JJ., concurred with GROVER, J., for affirmance.
WOODRUFF, J., thought that legislation, either special or general, was necessary always to give an artificial body authority to sue. And therefore, where there is no allegation of incorporation in an action by such a body, in the complaint, there does appear on the face of the pleading substantially a want of capacity to sue. He was therefore for reversal.
JAMES, J., was for reversal upon the same ground.
Judgment affirmed. *Page 415